                          IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                        MDL DOCKET NO. 5:20-MD-2947-KDB-DSC


                                                        )
    IN RE: LOWE’S COMPANIES, INC.                       )
    FAIR LABOR STANDARDS ACT                            )
    (FLSA) AND WAGE AND HOUR                            )
    LITIGATION                                          )   ORDER DISMISSING FLSA CLAIMS OF
                                                        )   307 OPT-IN PLAINTIFFS
                                                        )
    THIS DOCUMENT APPLIES TO                            )
    DANFORD V. LOWES                                    )
                                                        )


                                                     ORDER

         The Court has reviewed the Joint Stipulation Requesting Order Dismissing FLSA Claims

of Opt-In Plaintiffs with Untimely Claims and/or For Failure to Prosecute (Doc. No. 34). For

good cause shown, it is hereby ORDERED that the Fair Labor Standards Act (“FLSA”) claims

of the individuals specified in Exhibits A and B to that stipulation are DISMISSED WITHOUT

PREJUDICE, and their respective opt-in forms are withdrawn.1

         SO ORDERED, ADJUDGED AND DECREED


                                         Signed: April 27, 2021




1
     Although the Parties have stipulated that the claims of the Opt-In Plaintiffs found to be untimely should be
     dismissed with prejudice, the Court finds that dismissal without prejudice is more appropriate in the absence of
     notice to these Plaintiffs, who have not had an opportunity to challenge the representations in the stipulation.




       Case 5:20-md-02947-KDB-DSC Document 35 Filed 04/27/21 Page 1 of 1
